Citation Nr: 1404154	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran with active service from August 1965 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, VARO which granted service connection for PTSD, rated 10 percent, effective May 13, 2009.  In November 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; at no time is it shown to have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A 30 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the November 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while a July 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

At the hearing before the undersigned, the Veteran was advised of what was needed to substantiate his claim, and what elements remained to be satisfied.  The undersigned presented questions to him that would elicit testimony to address the unsubstantiated elements of his claim.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in November 2009 and July 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In a May 2009 statement, the Veteran reported that he has feelings of abandonment and trouble detaching, and has difficulty coping when people come and go from his life.  He reported that intense flashbacks and anxious feelings resulted in a mental meltdown and had a nervous breakdown, with several subsequent hospitalizations.  He took Haldol yet his flashbacks and sleepless nights continued.  He reported that the sounds of commercial aircraft remind him of helicopters used to transport the wounded or dead, and abrupt noises bring on feelings of being ambushed.

On August 2009 VA treatment, the Veteran reported that he retired from working on the railroad in July 2008.  He reported that he stayed busy.  He was alert and upbeat, with no adventitious movements, and his speech was organized.  He reported that he was feeling pretty good.  His affect was bright and appropriate.  His cognition was intact, and his insight and judgment were good.  He reported no suicidal or homicidal ideation, and he displayed no active psychiatric symptoms.  It was noted that he was being followed for schizophrenia, and treated with Haldol.
On November 2009 VA examination, the Veteran reported that he had a hard time staying asleep at night, on a nightly basis; the symptoms of sleeplessness and insomnia had been going on for a long time, and he reported occasional bad dreams about Vietnam.  He reported that he would get about four hours of broken sleep each night.  He reported being vigilant, occasionally forgetting to lock his doors, which would upset him.  He would scan the environment to make sure it is safe to go out, but he could sit anywhere in buildings and restaurants with no problems.  He startled significantly to certain noises in the environment.  He reported that his mood was generally good and he denied being particularly irritable or short-tempered, due to being on regular medication.  He denied arguing easily and stated that the medication helped him maintain control.  He denied any severe depression but reported that he would occasionally isolate and withdraw for days at a time.  He reported anxiety symptoms with sweats once per month, as well as panic symptoms and a feeling of doom on occasion.  He reported intrusive thoughts and memories about his war experiences, with occasional flashbacks; he denied any delusions or hallucinations.  He denied any shame or guilt about his wartime service, although he avoided war stories on television or in the movies.  He denied any suicidal ideation.  He denied any relationship problems yet his wife stated that he does not talk very much and he withdraws into himself.  

On mental status examination, there did not appear to be any impairment of the Veteran's thought process or communication.  He was in good reality contact and showed no evidence of any delusional thinking or auditory or visual hallucinations.  His reasoning and judgment were intact, and his memory was intact for both recent and remote events.  His speech was clear and coherent, he communicated effectively, and his affect was calm and appropriate.  He reported no problems getting along with co-workers or supervisors, and he had never been fired, reprimanded, or quit a job due to a bad attitude.  He reported that he had been out of work for over a year on retirement disability due to his mental health problems; he reported missing time from work due to mental difficulties and feeling a lot of stress on the job, which led him to retire.  The examiner's diagnosis was PTSD that is of mild to moderate degree in severity; a GAF score of 61 was assigned, indicative of a mild to moderate degree of symptomatology.  The examiner noted that the Veteran was previously diagnosed as having schizophrenia, but there was no evidence of that condition on current examination.

On March 2010 VA treatment, the Veteran's diagnoses were noted to include PTSD and schizophrenia.  He reported that he was doing well and enjoying his retirement.  He reported a good relationship with his wife.  He denied any psychotic symptoms.  On mental status examination, he was alert and at ease with organized speech, good mood, and bright affect.  He denied any suicidal or homicidal ideation or any irritability.  His cognition was intact and his insight and judgment were good.  His most recent GAF score was noted to be 70, assigned in December 2009.

On March 2011 VA treatment, the Veteran showed no active psychiatric symptoms.  He reported that he was doing well and doing a lot of work with his church, and he was enjoying life.  He denied any psychotic symptoms, anxiety, or depression.  His wife reported that he was sometimes irritable but would apologize afterward.  On mental status examination, he was alert and genial yet avoided eye contact.  His speech was organized and coherent.  His mood was "okay", and his affect showed mild blunting yet was appropriate to content.  His cognition was intact and his insight and judgment were good.  He denied any suicidal or homicidal ideation.  He was assessed as being psychiatrically stable, with no active symptoms.

On March 2012 VA treatment, the Veteran reported that he was doing well, with some good days and some bad days.  He denied any significant depression.  He reported going out every day and staying busy, working with his church often.  His wife reported that he had been doing well since he retired.  He denied any daytime voices, visions, or paranoia.  On mental status examination, he was alert and laconic and his speech was organized.  His mood was good and his affect was mildly blunted but appropriate to content.  He denied any suicidal or homicidal ideation or irritability.  His cognition was intact, and his insight and judgment were good in the context of his life activities.

On February 2013 VA treatment, the Veteran reported having trouble sleeping; he would get up at night and be unable to go back to sleep.  He denied any new stressors.  He denied having low energy or mood or decreased sexual interest.  He reported no anxiety or specific depression.  On mental status examination, his speech was organized.  He denied any voices or visions, and he displayed no thought disorder.  His mood was okay, and his affect was appropriate to content.  His cognition was intact, and his insight and judgment were fair to good.

On July 2013 VA examination, the Veteran reported few changes in his social functioning since his previous examination in 2009.  He reported being active with his church and serving as the chairman of the Board of Trustees.  He reported having social relationships with church members and sometimes old coworkers.  He reported no changes in his occupational functioning since the previous examination, noting that he had not worked since 2008; he stated that, at that time, he could not sleep or concentrate, and his scores on yearly examinations were decreasing.  He acknowledged that there was also a change in management at that time, and his job became more "physical", despite performing the same job tasks.  He reported that he received a letter informing him that he was "no longer needed".  He currently receives retirement pay from the railroad company, and he does not receive any disability-related payments.  His current treatment consisted of taking Haldol with stable symptom management over time, but he did not participate in any psychotherapy or counseling.  His reported symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He reported intrusive memories of his experiences in Vietnam, and his memories were triggered by the sound of firecrackers or gunshots.  He denied any difficulties with upsetting dreams or nightmares, yet his wife sometimes tried to wake up him from a deep sleep.  He avoided discussions about his service in Vietnam, and he reported difficulty communicating with others, with a level of detachment or emotional estrangement from others.  He reported difficulty maintaining sleep and a pattern of sleep which was episodic throughout the day.  He reported feeling paranoid of others at times, and he would sometimes "fly off the handle" if things did not go his way; he denied that this led to any altercations with other people.

On mental status examination, the Veteran was dressed appropriately, alert, and oriented to all spheres.  His behavior was appropriate and his eye contact was intermittent.  His attitude was cooperative, his mood was unremarkable, and his affect appeared mildly blunted.  His thought processes were logical and goal-directed, and the content of his conversation gave no indication of psychosis or mania.  His speech was unremarkable with regard to rate, rhythm, or volume.  His judgment was intact, and he reported no instances of recently or significantly impaired judgment.  He was fully able to perform the activities of daily living, although he sometimes experienced a reduced motivation to do so.  The examiner's diagnosis was PTSD, mild.  A GAF score of 70 was assigned, reflecting the presence of some mild symptoms but with generally good functioning overall.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA treatment records through July 2013 reflect symptomatology largely similar to that found on the examinations above.

At the November 2013 hearing, the Veteran testified that he did not socialize and his personal hygiene was not very good.  He reported getting irritable and having arguments with his wife.  He reported getting depressed sometimes.  He avoided watching television or listening to the radio, preferring to sit in silence by himself.  He testified that he did not sleep well, waking up early in the morning after going to sleep late at night.  He testified that he would become unable to function in stressful situations.  He testified that he seeks psychiatric treatment for medication twice a year.  He testified that he calls his son daily, communicates regularly with some former co-workers, and spends several hours each day at his church.  He testified that he had not worked since 2008 and would be unable to work now.  His wife testified that he stays in his room to avoid visitors to his home.  She testified that he goes to their church daily to help out, enjoys doing so, and it helps him.

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  He has shown, and reported/testified to, symptoms including depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Notably, while the July 2013 VA examiner indicated that the symptoms of the Veteran's PTSD were "mild or transient", that examiner (in the same report) also assigned a GAF score of 70 (signifying symptoms that are mild to moderate).  Although he has not displayed panic attacks or mild memory loss, he need not display every symptom listed to meet the criteria for the higher (30 percent) rating.

The Board finds no reason to question the credibility of the Veteran's own accounts, particularly as they are consistent with reports by his treating mental health providers and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 30 percent rating under Code 9411, the Board finds that such rating is warranted, throughout.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 50 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; or other symptoms of similar gravity; no such symptoms have been noted or reported.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not at any time  present a disability picture of a gravity consistent with a 50 percent rating.  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  They likewise do not reflect a level of impairment associated with a 50 percent rating.  Consequently, the Board finds that the criteria for a 50 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 30 percent.  The symptoms and level of impairment represented by the GAF scores of 61 to 70 reflect mild to moderate (but not serious) disability, so as to warrant a 50 percent rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the evidence reflects that the Veteran is retired, and the VA examiners did not opine that he is rendered incapable of employment by PTSD.  Therefore, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 30 percent rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


